 



Exhibit 10.27
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment Agreement
No. 2”) is made and entered into as of the 15th day of January, 2008, by and
between Willbros USA, Inc., a Delaware corporation (the “Corporation”), and
Robert R. Harl (the “Executive”).
RECITALS
     WHEREAS, on January 20, 2006, the Executive and the Corporation entered
into an Employment Agreement (the “Employment Agreement”) (terms used herein and
not defined herein shall have the meanings ascribed to them in the Employment
Agreement); and
     WHEREAS, on June 16, 2006, the Executive and the Corporation amended the
Employment Agreement; and
     WHEREAS, the Executive and the Corporation have determined that an
additional amendment to the Employment Agreement is appropriate;
     NOW THEREFORE, in consideration of the mutual covenants and representations
contained herein, and the mutual benefits derived herefrom, the parties agree as
follows:

  1.   New Section 4.3(h). Section 4.3(h) of the Employment Agreement is hereby
amended and restated in its entirety to read as follows:

     ”(h) In the event of an early termination of this Agreement other than
pursuant to Section 4.2(b) or 4.2(e) above, the Executive shall be entitled to
all rights which have accrued under the WGI 1996 Stock Plan as of the time of
the termination of this Agreement and immediate vesting or immediate granting
and vesting, as the case may be, of all restricted stock and stock options that
have been awarded or are to be awarded as future grants pursuant to Sections 1.4
and 1.5 above and Amendment No. 1 to this Agreement dated as of June 16, 2006.”

 



--------------------------------------------------------------------------------



 



  2.   Entire Agreement. This Amendment Agreement No. 2 constitutes the entire
understanding of the Executive and the Corporation with respect to the subject
matter hereof and supersedes any and all prior understandings on the subjects
contained herein, written or oral, and all amendments.     3.   Modification.
This Amendment Agreement No. 2 shall not be varied, altered, modified, canceled,
changed, or in any way amended, nor any provision hereof waived, except by
mutual agreement of the parties in a written instrument executed by the parties
hereto or their legal representatives.     4.   Severability. In the event that
any provision or portion of this Amendment Agreement No. 2 shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Amendment Agreement No. 2 shall be unaffected thereby and shall remain in full
force and effect.     5.   Governing Law. The provisions of this Amendment
Agreement No. 2 shall be construed and enforced in accordance with the laws of
the State of Texas, without regard to any otherwise applicable principles of
conflicts of laws.

     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
Agreement No. 2 on the date first above written.

            WILLBROS USA, INC.
      By:   /s/ Dennis G. Berryhill         Name:   Dennis G. Berryhill       
Its: Vice President and Secretary        EXECUTIVE
      /s/ Robert R. Harl       Robert R. Harl           

2